DETAILED ACTION 


Notice of Pre-AIA  or AIA  Status
The present application is being examined under the first to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Background
The Applicant’s Request for Reconsideration, filed on 05/23/22, has been entered.
According to the Request, claims 1-7 are pending.


Allowable Subject Matter
Claims 1-7 are allowed.
The following is the examiner’s statement of reasons for allowance: independent claim 1 is on a method of sorting baggage at an airport and recites, in part, “comparing said textual information with data that is recorded in a local second database at the airport before the label for identifying said piece of baggage is printed, said second database being distinct from said baggage first database the data from the second database being representative of a list of flights to or from said airport with a view to detecting a match; and, in response to a match being detected, automatically transmitting data representative of a flight number corresponding to the piece of baggage to the conveyor system.”
US Pat. No. 4,058,217 to Vaughan et al., the closest prior art, discloses an automatic article sorting system for sorting articles having labels attached thereto bearing indicia indicative of unique identifiers and routing instructions for the articles traveling throughout an airport facility.  However, Vaughan et al. does not teach comparing textual information with a list of arrival and departure flight data that is recorded in a local database separate from the database associated with the ticketing and check-in counter.  Therefore, claim 1 is allowable as well as claims 2-7 depending therefrom.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE LOGAN whose telephone number is (571)270-7769. The examiner can normally be reached M-F, 9-5P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES FOX can be reached on (571) 272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KYLE O LOGAN/Primary Examiner, Art Unit 3655